                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ADONNIS CONNER,

                               Plaintiff,
         v.
                                                                 OPINION and ORDER
 SGT. JOHN BOUZEK, JOHN DOE (SPECIAL NEEDS
                                                                      18-cv-1031-jdp
 COMMITTEE); DR. JEANPIERRE, WARDEN BRIAN
 FOSTER, and RN YORK,

                               Defendants.


       Pro se plaintiff Adonnis Conner, an inmate incarcerated at Waupun Correctional

Institution (WCI), alleges that he injured his back when he slipped and fell on a patch of wet

floor inside the prison. He has filed a civil complaint under 42 U.S.C. § 1983, in which he says

that prison staff were negligent in failing to post warnings about the wet floor, and that they

failed to address his medical needs in the aftermath of the fall by denying him a special

mattress, failing to provide him with physical therapy, and giving him ineffective pain

medications.

       Conner has paid the filing fee in full, so I can now screen his complaint under 28 U.S.C.

§ 1915A. But before I do so, I will address Conner’s motion asking that a magistrate judge

handle his case. Dkt. 7. That motion is denied. Under 28 U.S.C. § 636(c)(1), the district court

may refer a case to a magistrate judge when all parties agree to do so. The defendants have not

yet been served, so they cannot provide their consent. Regardless, I have discretion to retain

jurisdiction over a case even when both sides consent to a magistrate judge’s jurisdiction.

Because Conner provides no reason for seeking reassignment and I see no need for one, I will

retain jurisdiction over the case.
       In screening Conner’s complaint under 28 U.S.C. § 1915A, I must dismiss any portion

that is legally frivolous, malicious, fails to state a claim upon which relief may be granted, or

asks for money damages from a defendant who by law cannot be sued for money damages. 28

U.S.C. §§ 1915, 1915A. Because Conner is proceeding pro se, I must read the allegations of

his complaint generously. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). I conclude that

Conner has stated Eighth Amendment medical-care claims against defendants Bouzek, York,

and the John Doe Special Needs Committee members who denied him a special mattress, as

well as a state-law negligence claim against Bouzek. Conner’s allegations about failure to train,

physical therapy, and pain medications are too vague to state a claim, but I will give Conner a

chance to supplement his complaint with clarifying details.



                                  ALLEGATIONS OF FACT

       I draw the following facts from Conner’s complaint, Dkt. 1, and accept them as true for

purposes of this order.

       At approximately 8:25 a.m. on August 27, 2018, Conner was on his way to the library

when he slipped and fell on a patch of wet floor in the northwest cell hall. He landed on his

back and heard something pop. After lying on the floor for a while, Conner managed to get up

and make his way to the cage, where a sergeant was posted. Conner told the sergeant that “it

was probably ok” and that he “was going to try to make it to the library because he had

important legal work to get done.” Id. at ¶ 6.

       An hour later, Conner started experiencing sharp pains in his back, so he left the library

and returned to the cell hall. He told defendant Bouzek, a sergeant at WCI, that “he was in

pain and couldn’t take it anymore and needed medical.” Id. at ¶ 8. Bouzek told Conner that


                                                 2
he would “look into it” and instructed him to “go lock in.” Id. Conner doesn’t know when

Bouzek notified the health services unit (HSU) about the injury, but ultimately three hours

passed before Conner was called to HSU. In the meantime, Conner was left in pain and in need

of medical attention.

       Conner was taken to HSU at approximately 12:30 p.m. Defendant York, a nurse,

examined Conner and determined that his injury was serious and that he needed to be taken

to the hospital immediately. At the hospital, a doctor determined that Conner had “[m]ild 10%

superior endplate T11 and T12 vertebral body compression fractures of indeterminate age.”

Dkt. 1-2, at 2.

       In an accident report filed on September 2, 2018, Bouzek provided a summary of the

incident in which he said that the floors were slippery because of the humidity, but that yellow

signs had been posted on the floor prior to Conner’s fall. Dkt. 1-1, at 1. But Conner alleges

that, contrary to Bouzek’s report, there were no signs out on the tier prior to his fall. It wasn’t

until 8:40 a.m. that Bouzek ordered that the signs be put out.

       On November 8, 2018, Conner asked the Special Needs Committee to provide him

with a medical mattress to accommodate his back injury. The Special Needs Committee denied

the request because it determined that there was “no medical indication” and that the request

“does not meet Policy and Procedure 300.07 criteria.” Dkt. 1-3. (DOC Health Services Policy

and Procedure 300.07 outlines protocols for allowing certain special-needs items, such as

double or extra-thick mattresses.)

       At the time he filed this lawsuit on December 12, 2018, Conner had been on the waiting

list for physical therapy since August 27—the date of the accident—but hadn’t yet seen a

physical therapist. Instead, he was being prescribed medication “that is not working.” Dkt. 1,


                                                3
¶ 21. After complaining about the ineffective medication for months, Conner saw defendant

Jeanpierre, a doctor, on November 27, 2018. In her clinical notes from that appointment,

Jeanpierre noted that Conner was “currently on ibuprofen and muscle rub” and “on the waiting

list for physical therapy.” Dkt. 1-4. Under the section of her notes labeled “assessment/plan,”

Jeanpierre wrote that she would have Conner do “a trial of duloxetine” and would order that

Conner receive an ice bag and a low-bunk restriction.



                                            ANALYSIS

A. Eighth Amendment claims

       Conner attempts to bring claims under 42 U.S.C. § 1983 for violation of his rights

under the Eighth Amendment. The Eighth Amendment prohibits prison officials from acting

with deliberate indifference to prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97,

103–04 (1976). To state a deliberate indifference claim, Conner must allege that each

defendant was aware of a serious medical need and consciously failed to take reasonable

measures to help him. Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). A medical need

is serious if it is life-threatening, carries risks of permanent serious impairment if left untreated,

results in needless pain and suffering, significantly affects an individual’s daily activities,

Gutierrez v. Peters, 111 F.3d 1364, 1371–73 (7th Cir. 1997), or otherwise subjects the prisoner

to a substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). To be

considered “deliberately indifferent,” an official must know of and disregard “an excessive risk

to inmate health or safety; the official must both be aware of the facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the




                                                  4
inference.” Snipes v. Detella, 95 F.3d 586, 590 (7th Cir. 1996) (quoting Farmer, 511 U.S. at

837).

        Conner states Eighth Amendment claims against Bouzek, York, and the John Doe

Special Needs Committee member (or members, if there were more than one). I can infer at

screening that Conner’s back injury was a serious medical need. Conner alleges that Bouzek

and York became aware that he was experiencing severe back pain on the morning of August

27, 2018, but that they waited three hours before transporting him to HSU and then to the

hospital, causing him to experience unnecessary pain and suffering. And I can infer from

Conner’s allegations that the John Doe Special Needs Committee member was also aware of

Conner’s back injury, and that by denying Conner’s request for a medical mattress, he or she

disregarded an excessive risk to Conner’s health. At the preliminary pretrial conference that

will be held later in this case, Magistrate Judge Stephen Crocker will explain the process for

Conner to use discovery requests to identify the names of the Doe defendants and to amend

the complaint to include those defendants by name.

B. State-law negligence claim

        Conner asserts a claim against Bouzek for failing to ensure that the “wet floor” signs

were out at the time of Conner’s fall. He describes it as a “state constitutional claim,” but it is

actually a claim for the state-law tort of negligence. Under Wisconsin law, a claim for negligence

“requires the following four elements: (1) a breach of (2) a duty owed (3) that results in (4) an

injury or injuries, or damages.” Paul v. Skemp, 2001 WI 42, ¶ 17, 242 Wis. 2d 507, 625 N.W.2d

860. I infer from the allegations in the complaint that Bouzek was the WCI official responsible

for taking safety measures to prevent inmates from falling on the slippery floor, and that his




                                                5
failure to do so resulted in Conner’s back injury. So I will allow him to proceed on a negligence

claim against Bouzek.

C. Claims that violate Federal Rule of Civil Procedure 8

       Conner’s remaining allegations are too vague to state a claim. Federal Rule of Civil

Procedure 8(a)(2) requires a complaint to include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Under Rule 8(d), “each allegation must be simple,

concise, and direct.” The primary purpose of these rules is fair notice. A complaint “must be

presented with intelligibility sufficient for a court or opposing party to understand whether a

valid claim is alleged and if so what it is.” Vicom, Inc. v. Harbridge Merchant Serv’s, Inc., 20 F.3d

771, 775 (7th Cir. 1994). I will give Conner an opportunity to further explain his allegations

by submitting a supplement to his original complaint.

       1. Failure-to-train claim

       Conner seeks to assert a claim against Brian Foster, the WCI warden based on Foster’s

alleged “fail[ure] to supervise and/or train the defendant.” Dkt. 1, at 3. But Conner doesn’t

specify which defendant Foster allegedly failed to train or what training Foster should have

provided.

       To be liable under § 1983, a defendant must have some personal involvement in the

constitutional deprivation. Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1036 (7th Cir.

2003). This means that an official must have participated in the alleged conduct or facilitated

it. It is not enough to show that a particular defendant is the supervisor of someone else who

committed a constitutional violation. Burks v. Raemisch, 555 F.3d 592, 593–94 (7th Cir. 2009)

(“Liability depends on each defendant’s knowledge and actions, not on the knowledge or

actions of persons they supervise.”). For a constitutional claim based on a failure to train,


                                                 6
Conner would have to allege facts suggesting that Foster was responsible for training one or

more of the defendants on some job duty relevant to Conner’s claims, that Foster knew that

his failure to provide that training was likely to lead to a constitutional violation, and that he

failed to take reasonable steps to train the defendant anyway. Butera v. Cottey, 285 F.3d 601,

605 (7th Cir. 2002). Conner does not allege that Foster was personally responsible for training

any of the defendants on any particular job duty, so he fails to state a constitutional claim

against Foster.

       In his supplement, Conner should clarify his claim against Foster by identifying (1)

who Foster was responsible for training; (2) what training Foster was responsible for providing

that he didn’t provide, and (3) any facts suggesting that Foster knew that his failure to provide

that training would lead to constitutional violations.

       2. Physical-therapy claim

       I understand Conner to be asserting an additional Eighth Amendment medical-care

claim based on his allegation that he was not provided with physical therapy. But his allegations

are too vague to state a claim because Conner doesn’t identify a defendant who was aware of

his need for treatment and was responsible for the alleged delay. He simply alleges that he “was

placed on the list to see the Physical Therapy since 8-27-18, yet he has not seen anyone.” Dkt.

1, ¶ 22. In his supplement, Conner should identify who is responsible for that delay.

       3. Claim against Dr. Jeanpierre

       I also understand Conner to be asserting an Eighth Amendment claim against Dr.

Jeanpierre. But his allegations about Dr. Jeanpierre violate Rule 8 because they do not identify

what specific conduct by Jeanpierre violated his rights. Conner simply alleges that Jeanpierre

denied him the correct adequate medication for his back pain, without identifying why the


                                                7
medication Jeanpierre prescribed him was incorrect or what he did to convey this to Jeanpierre.

In his supplement, Conner should explain what exactly Jeanpierre did to violate his rights.

Clinical notes from Conner’s appointment with Jeanpierre indicate that she prescribed him

duloxetine and ordered that he receive an ice-bag and a low bunk, so Conner should explain

why these treatments were inadequate, what he did to inform Jeanpierre that they were

inadequate, and what alternative treatment he believes would have helped him.

       I will stay service of Conner’s complaint while he drafts a supplement to his original

complaint. Once he submits that supplement, I will screen his updated allegations under 28

U.S.C. § 1915A. If Conner does not respond by the deadline below, I will dismiss the failure-

to-train, physical-therapy, and pain-medication claims from the case, and order the complaint

served on the remaining defendants.




                                              8
                                   ORDER

1. Plaintiff Adonnis Conner’s motion requesting that a magistrate judge preside over
   his case, Dkt. 7, is DENIED.

2. Conner is GRANTED leave to proceed on the following claims:

          a. Eighth Amendment medical-care claims against Sgt. Bouzek, RN York,
             and John Doe Special Needs Committee member.

          b. A Wisconsin-law negligence claim against Bouzek.

3. Conner has until September 13, 2019 to file a supplement to the complaint
   explaining his failure-to-train, physical-therapy, and pain-medication claims.

4. Service of the complaint is STAYED pending plaintiff’s filing of a supplement to the
   complaint.

Entered August 23, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       9
